
 
 
Exhibit 10.G.01
Exclusive Business Agent Agreement




This Exclusive Business Agent Agreement is entered into this  23rd. day of
November, 2008 by and between OptiCon Systems, Inc. (“Company”), organized under
the laws of the State of Nevada, United States of America, and Develco cc
(“Develco”), a closed corporation, organized under the laws of the Republic of
South Africa.


WHEREAS, the Company offers a network management solution for physical and
logical layer and fault detection, including on fiber-optic systems, via
software, professional services, and integrated systems for Telecom,
Communications and Alternative Energy companies (“Services”) using the Company’s
unique Opticon Fiber Optic Network Management System; and


WHEREAS, Develco a business development consulting company, with personal and
business relationships in South Africa, that assists companies in establishing
new businesses and/or franchises, securing financing, introducing individuals
and companies to products, systems,  technologies, services, etc, from countries
throughout the world, for the purpose of importing and marketing those products,
systems, technologies, services, etc into South Africa and other countries in
Africa, and likewise, contacting local companies and/or individuals to promote
products, systems, technologies, services, etc, for the purpose of exporting
those products, systems, technologies, etc. to other countries; and


WHEREAS, the Parties are interested in establishing a mutually beneficial
business relationship in order to further the mutual interests of both Parties;
and


WHEREAS, the Parties wish to enter into an agreement whereby the Company would
appoint Develco to be the Exclusive Business Agent for the Company in the
Republic of South Africa and future appointments for other countries in Africa
in order to recruit businesses and/or individuals to become non-exclusive Sales
Representatives for the Company’s products and services; and


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in further consideration of the mutual
covenants set forth herein, the Parties hereto agree as follows:

 
- 1 -

--------------------------------------------------------------------------------

 

 
1.0           Definitions.




1.1           "Products" shall mean Company products, software, accessories and
services offered by the Company for sale in the Territory which are listed in
Exhibit A attached hereto, as the same may be amended or modified from time to
time by the Company in its sole discretion.
 
1.2           "Territory" shall mean the geographical area, specified
prospects/customers or areas described in Exhibit B attached hereto, as the same
may be amended or modified from time to time by duly authorized representatives
of the parties hereto in writing.
 
 
1.3           "Net Billings" shall mean all amounts invoiced in respect to the
sale of Products actually provided to a customer, less actual discounts,
credits, refunds and allowances made, freight, transportation, C.O.D., insurance
and similar charges, manufacturer's warranty charges, and any applicable sales,
use or other similar taxes.
 
 
1.4           "Bookings" shall mean orders from customers that have been
received, acknowledged and accepted by the Company and scheduled to be provided
to the customer.
 
 
1.5           "Commissions" shall mean Sales Representative's compen­sation for
performance of its duties hereunder at the rates set forth in Article 8 of this
Agreement, as the same may be amended or modified from time to time by the
Company in its sole discretion by giving at least thirty (30) days’ prior
written notice to Sales Representatives before such change becomes
effective.  The new commission rates shall apply to all orders received or dated
after the effective date of such notification.
 
 
1.6           "House Accounts" shall mean those customers for or purchasers of
the Company Products which are located within the Territory and which are
designated from time to time in writing by the Company as House Accounts.  House
Accounts designated by the Company at the time of execution of this Agreement
are set forth in Exhibit B attached hereto. The Company may in its sole
discretion designate other customers as House Accounts by giving Sales
Representative at least ten (10) days prior written notice of such designation
before such designation becomes effective.
 
 
1.7           "Regular Accounts" shall mean those customers for or purchasers of
the Company Products which are not defined in Article 1.6 above and shall be
serviced by the Sales Representative.
 
 
1.8           "Industrial Distributor" shall mean those persons, firms or
organizations purchasing the Company Products for resale to customers in the
Territory (excluding House Accounts) in accordance with distributorship
agreements entered into from time to time with the Company.
 
 
1.9           "Confidential Information" shall mean all informa­tion made
available by the Company to the Exclusive Business Agent and/or Sales
Representative, its agents or employees, in connection with this Agreement which
the Company protects against unrestricted disclosure to others and
which:  (i) if in written or other tangible form, is clearly designated as
"Confidential"; or (ii) if disclosed orally, is designated as "Confidential" in
a written memorandum delivered by the Company promptly following such oral
disclosure.  By way of illustration, but no limitation, Confidential Information
may include proprietary technical data and concepts, vendor and customer
information, financial information and marketing data.
 


2.0           Appointment


2.1           The Company hereby grants to Develco the exclusive right to locate
and secure the services of qualified internet/communications or computer service
companies to become non-exclusive Sales Representatives for the Company’s
products and services in the Republic of South Africa.


2.2           Should Develco is able to locate a qualified Sales Representatives
in any other territories in the continent of Africa, subject to other
relationships the Company may have with other entities in or for that particular
territory, the Company would also appoint Develco as its Exclusive Business
Agent to secure the services of Sales Representatives in their particular
Territory.

 
- 2 -

--------------------------------------------------------------------------------

 



2.3           Develco understands that the Company shall have the absolute
discretion in evaluating and approving all Sales Representatives to distribute
the Company’s Products.  Any prospective Sales Representative would have to
complete an application, agree to the terms of the Sales Representative
Agreement, and to have been accepted by the Company.  The Company reserves the
right to accept or reject the Application of any prospective Sales
Representative and reserves the right to cancel any Sales Representative’s
Agreement at any time for any reason, subject to the Company’s obligation to pay
outstanding commission to that Agent, without any further obligation or
liability to Develco.


3.0           Develco Obligations


Develco shall be responsible for the following:


3.1.           Develco shall use best business practices in conducting itself
and in presenting the Company’s Products.  Develco agrees to safeguard, protect
and promote the reputation of the Company and shall not engage in any conduct,
which might be harmful to the reputation of the Company.  Develco shall not
engage in any deceptive, misleading, unethical, unlawful or immoral conduct or
practices.  Develco shall defend, indemnify and hold harmless the Company, its
officers, directors and employees from any and all claims arising from the
Develco’s acts or omissions in violation of Develco’s obligations.


3.2.           The Develco shall be responsible for paying all taxes due on
Develco’s earnings and compensation in any form including commission earned
under this Agreement.


3.3.           Develco will be solely responsible for any and all agreements
with, and any and all payments and other obligations to, its own employees or
affiliates. Develco is not authorized to hire or contract sub-agents or
independent contractors to carry out any of its duties under this Agreement.


4.0           Term


The Initial Term of this Agreement shall be for twelve (12) months commencing
upon the execution of the Agreement, and renewed automatically for an additional
twelve (12) month period under terms and conditions to be negotiated, unless
previously terminated by either party in accordance with Article 10 Article
11.  Request by Develco for additional extension of the Agreement shall be in
writing no less than thirty (30) before expiration of the effective term.  The
Company shall not arbitrarily deny such request.


5.0           Independent Contractor


This Agreement shall not render the Develco or its employees as an employee,
partner or joint venture of the Company for any purpose. The Company shall not
be responsible for withholding taxes with respect to the Develco’s or its
employees. Neither Develco nor its employees shall have any claim against the
Company for vacation pay, sick leave, retirement benefits, social security,
worker’s compensation, health or disability benefits, unemployment insurance
benefits or employee benefits of any kind.


6.0           Exclusivity


This Agreement is an exclusive appointment of Develco as the Company’s Business
Agent, and therefore Develco shall refrain from entering into similar agreements
with third parties in competition with the Company’s products and services.
However, Develco is barred during the term of this Agreement and for 2 years
after termination of this Agreement from soliciting Company’s customers for the
sale of any products or services that compete with the Company’s products and
services.


7.           Representations


In recruiting Sales Representatives, Develco agrees not to make false or
fraudulent representations about the Company, the Company’s products or
services, the Company compensation plan, or income potential. Any marketing
materials, collateral, compensation plans to be advertised or presented may only
be used with prior written approval from the Company. Any violation of this
policy can terminate this Agreement.



 
- 3 -

--------------------------------------------------------------------------------

 



8.           Commissions


The Company shall pay Commissions to the Exclusive Business Agent 7.5% on (i)
the Net Billings directly invoiced by the Company with respect to sales of
Products to Regular Account customers located in the Territory, and (ii) the Net
Billings invoiced by the Company's Industrial Distributors with respect to sales
of Products for shipment to Regular Account customers of Sales
Representative  located in the Territory and recruited by Develco, but excluding
in each case Net Billings with respect to sales of Products to House
Accounts.  All Bookings of sales shall be approved by the Company in its sole
discretion.
 
(a)           Commission payments with respect to sales of Products shall be
paid within 30 days of receipt.
 
(b)           There shall be deducted from any Commission payment due Develco an
amount equal to the total of: (i) any Commissions previously paid in respect to
sales of Products which have subsequently been returned; and (ii) a pro rata
portion of any Commissions previously paid in respect to Products upon which
refunds or credits have subsequently been allowed by the Company.
 
(c)           Each Commission payment shall be accompanied by a statement
setting forth in reasonable detail the computation of the Commissions being
paid, and any deductions thereto for identifying invoices by number.
 
(d)           Commissions shall not accrue or be payable on orders or shipments
for any non-production items, such as experimental samples, tools or equipment,
development or experimental products, special testing equipment or any similar
equipment, paperwork, or for non-recurring engineering or technology transfer
charges, royalties or license fees.
 
(e)            If this Agreement is terminated by either party as provided in
Article 11, or if the Agreement with Develco is terminated due to an Event of
Default, Company shall not be obligated to pay Develco commissions from the
point of termination going-forward, as provided in Article 10.3.
 
(f)           Any claim or dispute Develco may have, which is related to or
arises out of the payment of Commissions hereunder shall be submitted to the
Company in writing within thirty (30) days after Develco knows of, or has reason
to know of, the basis for the claim or dispute.  Failure to give notice shall
relieve the Company from any and all liability for such claim or dispute.  The
provisions of this subsection shall survive the termination of this Agreement.
 
9.0           Use of Service Marks including trade marks, logos, prices, plans,
product names.


The Develco may not use any of the Company’s service marks without the express
prior written permission of the Company. The Company materials, whether printed,
produced on the internet, on film, videotape, or produced by sound recording,
are copyrighted and may not be reproduced in whole or in part by Develco or any
other person except as authorized by the Company.


10.0           Events of Default


10.1.           Any of the following circumstances shall constitute a material
breach (“Event of Default”) of this Agreement:


a.           Develco fails to perform its obligations hereunder, or breaches any
provision of this Agreement.


b.           Develco participates or engages in any fraudulent, illegal or other
wrongful activity, including but not limited to the falsification or
misrepresentation of facts or circumstances regarding, or the forgery of, any
Letter of Agency.


c.           The insolvency, bankruptcy, dissolution, or the filing by or on
behalf of Develco of any claim or proceeding for receivership, relief from
creditors, any assignment by Develco for the relief of debtors, or the
appointment by or on behalf of Develco of a trustee for its property.


d.           Any attempt by Develco to assign this Agreement or any part of this
Agreement without OptiCon Systems, Inc.’s prior written consent.


e.           The breach by Develco of any of the restrictions set forth in
Paragraph 8 of this Agreement regarding use of OptiCon Systems, Inc. service
marks.

 
- 4 -

--------------------------------------------------------------------------------

 





f.           Any violation of the prohibitions in Paragraphs 11 or 12 this
Agreement.


10.2           Remedies to the Company - Upon the occurrence of any Event of
default, the Company may immediately terminate this Agreement without written
notice to Develco. Termination of this Agreement shall be in addition to, and
not in lieu of, all other rights and remedies available to the Company under
this Agreement or under applicable law and/or in equity.


10.3           Duties upon Termination. Upon termination of this Agreement due
to the occurrence of an Event of Default, the Company shall have no further
obligation to pay any Commission to Develco, and Develco shall refrain from any
further use of OptiCon Systems, Inc.’s name or property, and shall return to the
Company all material relating to the Company’s Products then in Develco's
possession or otherwise obtained by Develco in connection with this Agreement.


11.           Termination


11.1.           In event that Develco violate any provisions of this Agreement,
the Company has the right to terminate this Agreement immediately and without
notice.


11.2.           This Agreement may be terminated by either party upon sixty (60)
days prior written notice.  All such notices shall be send certified mail or via
facsimile to the address of notice in Article 16.


12.           Confidentiality


12.1.           Parties acknowledge that in the course of performing their
obligations under this Agreement each Party may disclose to the other or each
Party may come into possession of Confidential Information and proprietary
information/data/material relating to the other Party’s business, and therefore,
agree to abide by the terms of the Agreement.


12.2       The Parties mutually agree not to disclose to any third party any
“Confidential Information” provided to the other in the course of and as a
result of their business transactions and activities together.


13.           Non Circumvention


The Parties of this Agreement, separately and individually agree that no effort
shall be made to circumvent this Agreement or the agreed terms thereof in an
effort to gain fees, commission, remuneration, or considerations to the benefit
of one or more of the Parties of this Agreement, while excluding equal or agreed
to benefit to any other of the Parties of this Agreement.  The Parties hereby
irrevocably affirm and warrant the assign that they will not circumvent, avoid
bypass each other in conducting business with introduced Parties represented, or
are associated with, including lenders, borrowers, brokers, investors,
financiers, or any other third Parties that may be disclosed to either Party
during the course of any and all business transactions, directly or indirectly
to avoid payment, fees, or commissions in any and all transactions with any and
all corporations, partnerships, or individuals revealed by either Party in
connection with any and all transactions involving the Company’s Products, or
additions, renewals, extensions, new contracts, amendments or renegotiations, or
third Party assignments thereof, without specific and agreed to written
permission of the other Party.


14.           Public Announcements


The Company and the Exclusive Business Agent and any Sales Representative
recruited by the Business Agent will have the right to publicly announce in
press releases, radio, online or TV interviews significant developments related
to the Agreement.  All public announcements must have the written approval of
both parties prior to the announcement.


15.           Miscellaneous


This Agreement: (a) constitutes the entire agreement of the parties with respect
to its subject matter and supersedes all previous agreements or understanding,
whether oral or written; (b) may be amended or modified by Company at any time
with notice to Develco, but may not be amended by Develco without Company’s
prior written consent; (c) is binding upon and will inure to the benefit of the
parties and their respective successors, transferees, personal representatives,
heirs, beneficiaries and permitted assigns; (d) may not be assigned in whole or
part by Develco except with the prior written consent of Company; and (e) shall
be governed by and interpreted in accordance with the laws of the State of
Florida, without regard to its conflict of laws and rules.

 
- 5 -

--------------------------------------------------------------------------------

 





16.           Arbitration


This Agreement is governed under the laws of the State of Florida. The parties
agree that they will attempt to resolve any claim, dispute, or other difference
between them informally and in good faith. If the parties are not successful,
the claim, dispute, or other difference shall be exclusively resolved by binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association, with arbitration to occur at Tampa, Florida (unless
otherwise required by applicable law). The decision of the arbitrator will be
entitled to enforcement in any court of competent jurisdiction. This provision
shall not be construed so as to prohibit the Company from obtaining preliminary
and permanent injunctive relief in any court of competent jurisdiction.


17.           Notices


All notices shall be delivered by hand, or sent via certified mail, postage
prepaid, return receipt requested, or via facsimile to the address and/or fax
number of the party as it appears below:


As to the Company:



 
OptiCon Systems, Inc.
 
1701 West Northwest Highway
 
First Floor, Suite 100-54
 
Grapevine, Texas 76051 USA
 
Phone (727) 417-9338 ** Fax (813) 354-2739
 
Attention: Sam Talari, Chairman
 
E-mail: talari@futuretechcapital.com

 




As to the Develco:



 
Develco cc
 
c/o 8 Teesdale Road, Hyde-Park
 
P. O. Box 186, Melrose Arch 2076
 
Johannesburg, South Africa
 
Phone/Fax: 011 8852967  Mobile: 082 404-3225
 
Attention: Stan Segel
 
E-mail: develco@telkomsa.net




18.           Severability


If any provision of this Agreement is determined by a court or other
governmental authority to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provisions of this Agreement. Further, the provision
that is determined to be invalid, illegal or unenforceable shall be reformed and
construed to the extent permitted by law so that it will be valid, legal and
enforceable to the maximum extent possible.


As to the Company:


____/s/ Sam Talari______________________
Authorized Signature
Name:       Sam Talari
Title:         Chairman of the Board


Executed this 23rd. day of November, 2008.




As to Develco:


___/s/ Stan Segel______________________
Authorized Signature

Name: Stan Segel
Title: Executive


Executed this 23rd. day of November, 2008.
 

 
- 6 -

--------------------------------------------------------------------------------

 



EXHIBIT A


 
I.
PRODUCTS:

 
  The Company products covered by this Agreement are listed below, but not
limited to:
 
i.
OptiCon Network Manager™

 
 
ii.
OptiCon Maintenance Contracts

 
 
 
- 7 -

--------------------------------------------------------------------------------

 

EXHIBIT B


 
I.
TERRITORY/ACCOUNTS:

 
 The following Territory/Account(s) is/are hereby assigned to Exclusive Business
Agent for the in order to recruit businesses and/or individuals to become
non-exclusive Sales Representatives for the Company’s Products as described in
this Agreement:


 
i.
Territory: Republic of South Africa

 
 
ii.
Other Territories/Accounts: Subject to pre-approval by the Company.

 


 
II.
HOUSE ACCOUNTS:

 
 Excluded from commissions payable for sales in the non-exclusive
Territory/Accounts are sales to the following House Accounts:


No exclusions


 
III.
NON-EXCLUSIVE TERRITORY/ACCOUNTS:

 
 The Company assigns non-exclusive accounts by customer. When a Sales
Representative introduces a potential customer to the Company by providing his
name, position and title, the organization that he is affiliated with and his
email address or telephone number and address, the Company provides approval to
the representative in writing and the potential customer is then entered into
our data base. Once this information is presented to the Company this customer
is designated as the Sales Representatives exclusive account as long as the
Sales Representative Agreement is in effect, provided that this account places
an order with the Company within the 12 month period after the registration.  If
the account has not placed an order within the twelve month period, the customer
must be reregistered with the Company for another 12 month period.


In addition to its duties and responsibilities under this Agreement, Develco may
solicit customers for the Company’s Products, and as such may also become a
Sales Representative bound by a separate Sales Representative Agreement.



 
- 8 -


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 